          Case 1:17-cv-05429-KPF Document 497 Filed 04/02/20 Page 1 of 1




April 2, 2020                                                                       Michael J. Broadbent
                                                                                    Direct Phone 215-665-4732
                                                                                    Direct Fax   215-701-2288
                                                                                    mbroadbent@cozen.com
VIA ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:     Abraham v. Leigh, No. 1:17-cv-05429; Response to Plaintiff’s Third Request for
        Untimely Filing

Dear Judge Failla:

        As Your Honor is aware, we represent Defendant Abby Leigh, as Executrix of the Estate
of Mitch Leigh. I am writing in response to Plaintiff Robyn Abraham’s third letter motion seeking
leave to file untimely documents in support of her opposition to the Executrix’s Motion for
Summary Judgment. (4/2/20 Letter, Dkt. #496.) Plaintiff’s request should be denied.

       The Executrix addressed this issue in two prior letters over the last two weeks, and the
Executrix incorporates the arguments stated in those letters as though fully set forth herein. (Dkt.
#469; Dkt. #490.) Nothing in Plaintiff’s latest letter motion addresses the arguments raised by the
Executrix: Plaintiff cannot justify her failure to act timely, and that Plaintiff seeks an unfair
advantage in supplementing her opposition after the filing of the Executrix’s reply. Plaintiff’s letter
motion also fails to offer any reason to reconsider this Court’s order of March 27, 2020, which
rejected Plaintiff’s first request for reconsideration as without merit. (Dkt. #492 (entered 3/30/20).)
Indeed, Plaintiff makes no attempt to address the Court’s reasoning beyond unsupported
conclusory assertions.

       Plaintiff continues to waste the time and resources of the Court and the Executrix when
both are at a premium. The letter motion to submit untimely filings should be denied.



Respectfully submitted,

COZEN O'CONNOR

/s/ Michael J. Broadbent

By: Michael J. Broadbent

Cc:     Robyn Abraham (via email)
LEGAL\45594256\1




                     One Liberty Place   1650 Market Street   Suite 2800   Philadelphia, PA 19103
                          215.665.2000      800.523.2900      215.665.2013 Fax   cozen.com
